***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                     IN RE HENRRY P. B.-P.*
                           (SC 19907)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Robinson and Espinosa, Js.**

                                   Syllabus

Pursuant to statute (§ 45a-608n [b]), ‘‘[a]t any time during the pendency of
    a petition . . . to appoint a guardian or coguardian . . . a party may
    file a petition requesting the Probate Court to make findings . . . to
    be used in connection with a petition [for] special immigrant juvenile
    status under [federal law].’’
H, a minor child, traveled from Honduras, where his life was threatened,
    to the United States in order to seek refuge with his mother, the peti-
    tioner, who lives in Connecticut. Five weeks before H’s eighteenth birth-
    day, the petitioner filed petitions seeking, inter alia, the appointment of
    a coguardian and juvenile status findings pursuant to § 45a-608n (b)
    so that H could obtain special immigrant status and avoid potential
    deportation. The Probate Court then scheduled a hearing on a date after
    H’s eighteenth birthday and ordered the Department of Children and
    Families to conduct a study related to the guardianship petition. Shortly
    before H’s birthday, the petitioner filed an emergency petition for find-
    ings under § 45a-608n (b), which the Probate Court denied. Thereafter,
    the petitioner and H appealed to the Superior Court from certain of the
    Probate Court’s rulings, including the denial of the emergency petition.
    The Superior Court dismissed the appeal for lack of subject matter
    jurisdiction on the ground that H was no longer a minor, and the peti-
    tioner and H appealed to the Appellate Court. While that appeal was
    pending, the Probate Court issued a final decision denying the petitions
    seeking appointment of a coguardian and juvenile status findings pursu-
    ant to § 45a-608n (b) on the ground that H was no longer a minor. The
    petitioner and H then appealed from the Probate Court’s final decision
    to the Superior Court, which dismissed that appeal. Thereafter, the
    petitioner and H filed a second appeal with the Appellate Court, which
    consolidated the two appeals. The Appellate Court affirmed the judg-
    ments of the Superior Court dismissing the probate appeals, concluding
    that the Probate Court lacked authority to appoint a coguardian and to
    make juvenile status findings under § 45a-608n (b) because H had
    reached the age of eighteen. On the granting of certification, the peti-
    tioner and H appealed to this court. Held that the Appellate Court
    improperly affirmed the Superior Court’s judgments dismissing the pro-
    bate appeals, this court having concluded that the Probate Court was
    not divested of authority to make juvenile status findings under § 45a-
    608n (b) after H reached the age of eighteen during the pendency of
    the underlying proceeding: although the text of § 45a-608n (b) requires
    juvenile status findings upon the granting of certain guardianship peti-
    tions, there was no statutory language expressly conditioning the Pro-
    bate Court’s authority to make such findings on the granting of such a
    petition; moreover, adding such restrictive language would be inconsis-
    tent with the maxim that this court does not read language into statutes
    and with the statutory (§ 45a-605 [a]) directive favoring a liberal con-
    struction of § 45a-608n, recognizing the authority to make findings under
    such circumstances was consistent with the overarching purpose of
    § 45a-608n, which is to facilitate access to the state court findings neces-
    sary for federal juvenile status petitions, which must be filed with federal
    immigration authorities before a child’s twenty-first birthday, and the
    legislative history of § 45a-608n counseled in favor of a broader reading
    of the statute as to those persons eligible to obtain predicate state court
    findings necessary to render available the federal immigration benefits
    of juvenile status.
     Argued September 20—officially released December 14, 2017***

                             Procedural History

  Appeal from the decision by the Hartford Regional
Children’s Probate Court setting a hearing date on the
petition filed by the petitioner for removal of guardian
and appointment of guardian and denying the emer-
gency petition filed by the petitioner for special immi-
grant juvenile status findings as to the petitioner’s minor
child, Henrry P. B.-P., brought to the Superior Court in
the judicial district of Hartford, Juvenile Matters, where
the court, Dannehy, J., rendered judgment dismissing
the appeal, from which the petitioner and Henrry P. B.-
P. filed an appeal with the Appellate Court; thereafter,
appeal by the petitioner and Henrry P. B.-P. from the
decisions of the Hartford Regional Children’s Probate
Court denying the petitioner’s petitions for removal of
guardian, appointment of guardian and for special immi-
grant juvenile status findings as to Henrry P. B.-P.,
brought to the Superior Court in the judicial district of
Hartford, Juvenile Matters, where the court, Burgdorff,
J., rendered judgment dismissing the appeal, from
which the petitioner and Henrry P. B.-P. appealed to
the Appellate Court, which consolidated the appeals;
subsequently, the Appellate Court, Mullins and Bear,
Js., with Lavine, J., dissenting, affirmed the judgments
of the trial court, and the petitioner and Henrry P. B.-
P., on the granting of certification, appealed to this
court. Reversed; further proceedings.
  Enelsa Diaz, with whom were Giovanna Shay, and,
on the brief, Charles D. Ray and Brittany A. Killian,
for the appellants (petitioner et al.)
  Edwin D. Colon and Jay E. Sicklick filed a brief
for the Center for Children’s Advocacy, Inc., et al., as
amici curiae.
  James Worthington and Kevin P. Broughel filed a
brief for Kids in Need of Defense as amicus curiae.
                          Opinion

   ROBINSON, J. In this certified appeal, we consider
whether the Probate Court retains the statutory author-
ity to make findings pursuant to General Statutes § 45a-
608n (b)1 in connection with a petition for special immi-
grant juvenile status (juvenile status) under 8 U.S.C.
§ 1101 (a) (27) (J),2 when the minor child who is the
subject of the petition reaches the age of eighteen years
old during the pendency of the petition. The petitioner,
Reyna P. A., and her son, Henrry P. B.-P., appeal, upon
our grant of their petition for certification,3 from the
judgment of the Appellate Court, which affirmed the
judgments of the Superior Court for Juvenile Matters
dismissing their appeals from the decisions of the Pro-
bate Court. In re Henrry P. B.-P., 171 Conn. App. 393,
415, 156 A.3d 673 (2017). We agree with their dispositive
claim in this appeal, and conclude that the Probate
Court did not lose its authority to make juvenile status
findings pursuant to § 45a-608n (b) when Henrry turned
eighteen years old during the pendency of the petition.
Accordingly, we reverse the judgment of the Appel-
late Court.
   The record and the opinion of the Appellate Court
set forth the relevant facts and procedural history. ‘‘[The
petitioner] and her two . . . children, Henrry and [his
sister], are from Honduras. After her husband and
father-in-law were brutally murdered by the same group
of individuals, [the petitioner] fled Honduras, seeking
safety in the United States and leaving her two minor
children behind with their paternal grandmother
because they were too young to make the treacherous
journey into the [United States]. As the children grew
into adolescents, the threats against them began to esca-
late as well. . . . Eventually, fearing for their lives,
[Henrry and his sister], unbeknownst to relatives,
decided to embark on their own journey into the United
States to find their mother and seek refuge. . . .
   ‘‘Upon entering the United States in 2015, Henrry and
[his sister] were detained by Immigration Customs and
Border Patrol and then ultimately released to [the peti-
tioner] in Connecticut. They were seventeen and six-
teen years old at that time. Since arriving in
Connecticut, both minors have resided with [the peti-
tioner] and the proposed coguardian in this case, [San-
tos O. R.], and have been enrolled in . . . high school,
where Henrry recently completed tenth grade. . . .
Both [the petitioner] and [Santos] work full-time to
support the needs of Henrry and his [sister]. . . .
  ‘‘On March 1, 2016, approximately five weeks prior to
Henrry’s eighteenth birthday, [the petitioner], through
counsel, initiated the underlying [action in the Probate
Court]. On that date, she filed a petition for removal
of guardian, to remove her minor children’s father as
guardian and affirm herself as guardian, and addition-
ally seeking the appointment of [Santos] as] coguardian.
. . . On that date, she also filed a petition for [juvenile
status findings] pursuant to § 45a-608n, to be used in
connection with an application to the United States
Citizenship and Immigration Services [Immigration Ser-
vices]. . . . Finally, on that date, [the petitioner] filed
a motion for waiver of study by the Department of
Children and Families [department] for Henrry, notify-
ing the Probate Court that Henrry would be turning
eighteen in approximately five weeks, and that time was
of the essence.’’ (Internal quotation marks omitted.) Id.,
396–97.
   ‘‘ ‘On March 23, 2016, the Probate Court issued its
first order of notice of hearing in this case indicating
that the matter was being set down for a hearing with
‘‘no appearance necessary’’ by the parties on April 22,
2016, a date after Henrry’s eighteenth birthday. . . .
The Probate Court also [sent notice to] a [department]
social work supervisor, ordering [the department] to
complete a study for both minors on the petition for
removal, and impliedly denying [the petitioner’s]
motion for the waiver of study by [the department] for
Henrry. . . .
    ‘‘ ‘On April 1, 2016, with Henrry’s eighteenth birthday
closely approaching, with no [department] study and
no hearing date, [the petitioner] filed an emergency
petition for findings under § 45a-608n . . . . In her
motion, [the petitioner] requested that the court make
findings in connection with her petition for [juvenile
status] findings, or, in the alternative, hold an emer-
gency hearing before Henrry’s eighteenth birthday, in
order to do so. . . . The attorney for the child,
appointed by the Probate Court, Attorney Frank Twoh-
ill, having received a copy of the [e]mergency [p]etition,
visited with the child and wrote a letter to the court
indicating both his support for the [emergency petition],
and his availability for an evidentiary hearing . . .
should the court choose to hold one. . . .
  ‘‘ ‘On April 1, 2016, the Probate Court . . . denied
the emergency petition in a brief written order, indicat-
ing [as follows]: ‘‘The [e]mergency [p]etition for [f]ind-
ings under [§] 45a-608n, dated April 1, 2016, is hereby
[denied] by the court. Pursuant to [§] 45a-608n (b), the
granting of a petition to remove is a prerequisite to
making the requested written findings.’’ . . . Henrry
subsequently turned eighteen a few days later, before
any hearing was ever held in the Probate Court.
   ‘‘ ‘On April 22, 2016, [the petitioner] and Henrry . . .
jointly filed an appeal to the Superior Court . . . pursu-
ant to [General Statutes § 45a-186 (a)] and Practice
Book § 10-76 (a), appealing both the March 23, 2016
order, setting a ‘‘no appearance’’ hearing after Henrry’s
eighteenth birthday and impliedly denying [the petition-
er’s] motion for waiver of the study by [the department],
and the April 1, 2016 order, denying the emergency
petition for findings under [§] 45a-608n. . . . The
[Superior] Court set the matter down for a hearing on
May 19, 2016, and another attorney was appointed for
Henrry as attorney for the minor child. . . .
  ‘‘ ‘On May 19, 2016, the [Superior] Court . . . dis-
missed the appeal from Probate Court on the record,
without holding an evidentiary hearing, stating that the
[Superior] Court lacked jurisdiction over the appeal,
because Henrry was now eighteen years old. . . . [The
petitioner] and Henrry filed [their first appeal] with [the
Appellate Court] on June 2, 2016. . . .
   ‘‘ ‘On May 31, 2016 . . . approximately eight weeks
after Henrry’s eighteenth birthday, [the department]
completed its social study on both Henrry and his sister
. . . and provided its report to the Probate Court. In
its report, [the department] indicated its support for
the pending petitions, asking that the court grant the
petition to remove the father as guardian, to affirm
[the petitioner] as guardian, and to appoint [Santos] as
coguardian of Henrry and his [sister]. . . .
   ‘‘ ‘On June 3, 2016, the Probate Court issued another
order for notice of hearing, this time scheduling an
actual hearing date for the underlying petitions for July
19, 2016, but the hearing was set down for [Henrry’s
sister] . . . and not for Henrry. . . . On June 22, 2016,
[the petitioner] filed a motion to schedule hearing or
for a dispositive order in Henrry’s case. . . . The Pro-
bate Court responded to the motion by scheduling a
hearing on the underlying petitions for Henrry on July
19, 2016, along with that of his younger sister . . . .
   ‘‘ ‘On July 19, 2016, the Probate Court held a full
hearing for both Henrry and his sister, first entertaining
legal argument from counsel on the jurisdictional issue
regarding Henrry’s case, [given] that he [was] eighteen,
and then taking testimony on the substantive issues
from all the interested parties. The matter was then
taken under advisement . . . .’
   ‘‘On August 30, 2016, the Probate Court mailed its
decision affirming the petitioner as sole guardian, but
denying her petition for removal of the father as guard-
ian and the appointment of Santos . . . as coguardian
of Henrry because Henrry was eighteen years old and no
longer a minor child. It declined to make the requested
juvenile status findings, also because Henrry was age
eighteen and no longer a minor child. On September
26, 2016, the petitioner and Henrry filed a second appeal
to the Superior Court . . . from the Probate Court’s
August 30, 2016 decision, and on November 1, 2016,
that appeal was dismissed. On November 4, 2016, the
petitioner and Henrry [filed a second appeal to the
Appellate Court].’’ Id., 398–401. The Appellate Court
then consolidated the two appeals. Id., 401.4
  In considering whether the Probate Court had the
authority to grant the relief sought by the petitioner
and Henrry, the Appellate Court reviewed numerous
provisions in ‘‘chapter 802h of the General Statutes,
which pertains to protected persons, including minors
or minor children.’’5 Id., 403–404. The Appellate Court
stated as follows: ‘‘In this case . . . on the date the
petitioner filed the petitions she, pursuant to [General
Statutes] § 45a-606, was Henrry’s sole guardian because
his father was and had been deceased before [Henrry]
arrived in the United States. There is no mention in
that statute, in § 45a-608n, or in any other of the statutes
in part II of chapter 802h, of any statutory authority
granted to Connecticut courts to take action with
respect to a person who has reached the age of majority.
Section 45a-608n by its terms applies solely during the
minority of any child.’’ Id., 405. The Appellate Court
further determined that the ‘‘plain language’’ of the stat-
utes at issue, ‘‘particularly § 45a-608n, [does] not pro-
vide the Probate Court with authority either to appoint
a guardian for an individual after his or her eighteenth
birthday, or to make juvenile status findings after such
eighteenth birthday.’’ Id., 414.
   Following two decisions from this court construing
General Statutes § 46b-129; see In re Jose B., 303 Conn.
569, 34 A.3d 975 (2012); In re Jessica M., 303 Conn.
584, 35 A.3d 1072 (2012); along with one of its own
decisions; see In re Pedro J.C., 154 Conn. App. 517, 105
A.3d 943 (2014); the Appellate Court then deemed itself
‘‘constrained to conclude’’ that the present case was
rendered moot ‘‘after Henrry reached the age of major-
ity [because] the Probate Court lacked statutory author-
ity to appoint a coguardian for him and to make the
juvenile status findings permitted by § 45a-608n.’’6 In re
Henrry P. B.-P., supra, 171 Conn. App. 410. Accordingly,
over a dissent by Judge Lavine, the Appellate Court
affirmed the Superior Court’s judgments dismissing the
probate appeals.7 Id., 411–15. This certified appeal fol-
lowed. See footnote 3 of this opinion.
   On appeal, the petitioner and Henrry claim, inter alia,
that the Appellate Court improperly determined that it
was bound by our decisions in In re Jose B., supra, 303
Conn. 582, and In re Jessica M., supra, 303 Conn. 588–
89, in concluding that the Probate Court lacked the
authority to grant them the relief they sought after
Henrry reached the age of majority. The petitioner and
Henrry argue that those cases are distinguishable
because they were not juvenile status cases but, rather,
concerned whether the court had the statutory author-
ity under § 46b-129 (a) and (j) to commit a person over
the age of eighteen to the custody of the department.
To this end, the petitioner and Henrry emphasize that
In re Jose B. and In re Jessica M. predate the 2014
enactment of the § 45a-608n, the juvenile status findings
statute, and that they do not seek Henrry’s commitment
to, or any services from, the department. We agree
with the petitioner and Henrry, and conclude that the
Probate Court did not lose its statutory authority to
make juvenile status findings pursuant to § 45a-608n
after Henrry reached the age of majority during the
pendency of the proceedings.8
   In considering whether the Probate Court had the
statutory authority to make juvenile status findings pur-
suant to § 45a-608n after Henrry reached the age of
majority during the pendency of the proceedings, we
are mindful that the ‘‘Probate Court is a court of limited
jurisdiction prescribed by statute, and it may exercise
only such powers as are necessary to the performance
of its duties. . . . As a court of limited jurisdiction, it
may act only when the facts and circumstances exist
upon which the legislature has conditioned its exercise
of power. . . . Such a court is without jurisdiction to
act unless it does so under the precise circumstances
and in the manner particularly prescribed by the
enabling legislation.’’ (Citations omitted; internal quota-
tion marks omitted.) Heussner v. Hayes, 289 Conn. 795,
802–803, 961 A.2d 365 (2008); see also In re Bachand,
306 Conn. 37, 59–61, 49 A.3d 166 (2012) (Probate Court’s
limited jurisdiction creates constraints over its author-
ity, even with respect to matter over which Superior
Court has concurrent jurisdiction). Thus, whether the
Probate Court had jurisdiction to render the decree
challenged by the commissioner presents a question of
statutory interpretation. See In re Bachand, supra, 42.
Consequently, whether the Probate Court had the statu-
tory authority to provide the relief requested presents
a question of law over which our review is plenary.9
See, e.g., In re Jose B., supra, 303 Conn. 580.
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . . The
test to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation.’’ (Internal quotation marks omit-
ted.) Gonzalez v. O & G Industries, Inc., 322 Conn.
291, 302–303, 140 A.3d 950 (2016).
   We begin with the language of § 45a-608n (b), which
provides: ‘‘At any time during the pendency of a peti-
tion to remove a parent or other person as guardian
under section 45a-609 or 45a-610, or to appoint a
guardian or coguardian under section 45a-616, a
party may file a petition requesting the Probate Court
to make findings under this section to be used in con-
nection with a petition to . . . Immigration Services
for designation of the minor child as having special
immigrant juvenile status under [8 U.S.C. § 1101 (a)
(27) (J)]. The Probate Court shall cause notice of the
hearing on the petition to be given by first class mail
to each person listed in subsection (b) of section 45a-
609, and such hearing may be held at the same time as
the hearing on the underlying petition for removal or
appointment. If the court grants the petition to remove
the parent or other person as guardian or appoint a
guardian or coguardian, the court shall make written
findings on the following: (1) The age of the minor
child; (2) the marital status of the minor child; (3)
whether the minor child is dependent upon the court;
(4) whether reunification of the minor child with one
or both of the minor child’s parents is not viable due
to any of the grounds sets forth in subdivisions (2) to
(5), inclusive, of section 45a-610; and (5) whether it is
not in the best interests of the minor child to be returned
to the minor child’s or parent’s country of nationality
or last habitual residence.’’10 (Emphasis added.)
  As the Appellate Court observed, the text of § 45a-
608n (b) seemingly applies only to persons under the
age of eighteen, insofar as it speaks to various court
actions, such as the removal or appointment of guard-
ians, or termination of parental rights, with respect to
the ‘‘minor child,’’ a term specifically defined by General
Statutes § 45a-604 (4) to mean ‘‘a person under the age
of eighteen . . . .’’ See In re Henrry P. B.-P., supra,
171 Conn. App. 404; see also General Statutes § 45a-
604 (5) (‘‘‘[g]uardianship’ means guardianship of the
person of a minor’’). The authority conferred by § 45a-
608n (b) with respect to the juvenile status findings
specifically also reasonably may be read to be limited to
persons under eighteen years old, insofar as it expressly
requires the court to make those findings upon the grant
of the ‘‘petition to remove the parent or other person
as guardian or appoint a guardian or coguardian’’—
thus plausibly suggesting, consistent with the Probate
Court’s reading of the statute, that such a grant is a
prerequisite to the juvenile status findings.
   There is, however, another reading of the statute that
is at least equally as reasonable; we, therefore, resort
to extratextual sources to aid our construction of § 45a-
608n (b). First, the petition for juvenile status findings
may be filed ‘‘at any time during the pendency of a
petition to remove a parent or other person as guardian’’
under General Statutes §§ 45a-609 or 45a-610, or during
the pendency of a petition ‘‘to appoint a guardian or
coguardian’’ under General Statutes § 45a-616. General
Statutes § 45a-608n (b). The statute is similarly flexible
with respect to the timing of the hearing on the juvenile
status petition, insofar as it need not be held at the
same time as the underlying petition. See General Stat-
utes § 45a-608n (b) (‘‘such hearing may be held at the
same time as the hearing on the underlying petition for
removal or appointment’’ [emphasis added]). Finally,
the statute reasonably may be read merely to require
the Probate Court to make the written findings with
respect to juvenile status upon the grant of the underly-
ing guardianship petitions, but not limit its authority
to make such findings to cases involving such grants,
insofar as there is no language expressly conditioning
the Probate Court’s authority to make juvenile status
findings on the grant of the underlying petition.
    Indeed, reading § 45a-680n to add such restrictive
language would run afoul of the well established maxim
that, ‘‘[a]s a general matter, this court does not read
language into a statute. . . . [W]e are bound to inter-
pret legislative intent by referring to what the legislative
text contains, not by what it might have contained.’’
(Citation omitted; internal quotation marks omitted.)
State v. George J., 280 Conn. 551, 570, 910 A.2d 931
(2006), cert. denied, 549 U.S. 1326, 127 S. Ct. 1919, 167
L. Ed. 2d 573 (2017). Adding such a restriction also
would be inconsistent with General Statutes § 45a-605
(a), in which the legislature directs that the statutory
scheme that includes § 45a-608n ‘‘be liberally construed
in the best interests of any minor child affected by
them, provided the requirements of such sections are
otherwise satisfied.’’ Finally, the express mention of 8
U.S.C. § 1101 (a) (27) (J), the federal juvenile status
statute, in § 45a-608n (b) calls to mind the maxim that,
‘‘[i]n cases in which more than one [statutory provision]
is involved, we presume that the legislature intended
[those provisions] to be read together to create a harmo-
nious body of law . . . and we construe the [provi-
sions], if possible, to avoid conflict between them.’’
(Internal quotation marks omitted.) Cardenas v. Mix-
cus, 264 Conn. 314, 326, 823 A.2d 321 (2003); see also
id., 322–23 (‘‘[w]e presume that laws are enacted in
view of existing relevant statutes . . . [and] we read
each statute in a manner that will not thwart its intended
purpose or lead to absurd results’’ [internal quotation
marks omitted]).
   Authorizing the Probate Court to make juvenile status
findings with respect to a minor child who has turned
eighteen years old during the pendency of the petition
is entirely consistent with the overarching purpose of
§ 45a-608n (b), which is to facilitate our state courts’
responsibilities with respect to juvenile status petitions
brought to Immigration Services under 8 U.S.C. § 1101
(a) (27) (J), the federal statute that is expressly cited
in the text of § 45a-608n (b). Given this statutory pur-
pose, a review of the federal statutory scheme is instruc-
tive. ‘‘Congress created [juvenile status] to permit
immigrant children who have been abused, neglected,
or abandoned by one or both of their parents to apply
for lawful permanent residence while remaining in the
United States. See [8 U.S.C. § 1101 (a) (27) (J) (2012)];
8 C.F.R. § 204.11 (2009).11 ‘[C]hild’ under the Federal
statute is defined as an unmarried person under the
age of twenty-one. 8 U.S.C. § 1101 (b) (1) [2012]. Before
an immigrant child can apply for [juvenile status], she
must receive the following predicate findings from a
‘juvenile court’: (1) she is dependent on the juvenile
court; (2) her reunification with one or both parents is
not viable due to abuse, neglect, or abandonment; and
(3) it is not in her best interests to return to her country
of origin. 8 U.S.C. § 1101 (a) (27) (J) (i) [2012]. Once
these special findings are made, an application and sup-
porting documents may be submitted to [Immigration
Services]. An application for [juvenile status] must be
submitted before the immigrant’s twenty-first birth-
day. 8 C.F.R. § 204.11 [2009].’’ (Emphasis added; foot-
notes added and omitted.) Recinos v. Escobar, 473
Mass. 734, 734–35, 46 N.E.3d 60 (2016).
   ‘‘The [f]ederal statute requires a juvenile court to
make special findings before an immigrant youth can
apply for [juvenile status] and lawful permanent resi-
dence. . . . The [s]tate and [f]ederal proceedings are
distinct from each other. The process for obtaining
[juvenile status] is a unique hybrid procedure that
directs the collaboration of state and federal systems.
. . . Pursuant to 8 C.F.R. § 204.11, ‘[j]uvenile court’ is
defined as ‘a court located in the United States having
jurisdiction under [s]tate law to make judicial determi-
nations about the custody and care of juveniles.’ When
determining which court qualifies as a juvenile court
under the [f]ederal statute, it is the function of the
[s]tate court and not the designation that is determina-
tive.’’12 (Citations omitted; footnote omitted; internal
quotation marks omitted.) Id., 737–38; see H.S.P. v. J.K.,
223 N.J. 196, 209–11, 121 A.3d 849 (2015) (reviewing
federal juvenile status statutes); see also Marcelina M.-
G. v. Israel S., 112 A.D. 3d 100, 106–109, 973
N.Y.S.2d 714 (2013).
  Significantly, although the federal implementing reg-
ulation, 8 C.F.R. § 204.11 (c), requires that the juvenile
status ‘‘application must be submitted before the child’s
twenty-first birthday,’’ federal law provides that ‘‘[t]he
child will not ‘age-out’ of [juvenile status] on account
of turning twenty-one while his or her application is
under consideration with [Immigration Services].’’
(Emphasis added.) Recinos v. Escobar, supra, 473 Mass.
739, citing William Wilberforce Trafficking Victims Pro-
tection Reauthorization Act of 2008, Pub. L. No. 110-
457, § 235 (d) (6), 122 Stat. 5044.
  Although the federal age cap for juvenile status,
namely, twenty-one years old, is greater than our state’s
relevant operative statutory definition of a minor child,
namely, a person younger than eighteen years old; see
General Statutes § 45a-604 (4); the legislative history of
§ 45a-608n further counsels in favor of a broader read-
ing of that statute with respect to those persons eligible
to obtain the predicate state court findings necessary
to render available the federal immigration benefits of
juvenile status. The legislature enacted § 45a-608n in
Number 14-104, § 8, of the 2014 Public Acts.13 Although
floor debate about this provision was virtually nonexis-
tent, our review of the testimony submitted to the Joint
Standing Committee on the Judiciary in support of the
bill ultimately enacted as § 45a-608n indicates that the
legislature intended to address discrepancies in the
state statutory scheme that were frustrating the avail-
ability of the federal immigration benefit. See, e.g., Butts
v. Bysiewicz, 298 Conn. 665, 687, 5 A.3d 932 (2010)
(‘‘testimony before legislative committees may be con-
sidered in determining the particular problem or issue
that the legislature sought to address by the legislation’’
[internal quotation marks omitted]). For example,
Attorney Edwin Colon testified, on behalf of the Center
for Children’s Advocacy, that the proposed ‘‘statutory
changes will provide children with increased access to
protection under existing federal law [by] expressly
authorizing the court to make these findings . . . .’’
Conn. Joint Standing Committee Hearings, Judiciary,
Pt. 3, 2014 Sess., pp. 1221–22. Attorney Colon empha-
sized that the bill allowed children to file a motion
seeking the necessary findings even after the issuance
of a decree, and advised the legislature that it ‘‘should
apply retroactively to any child who can still benefit
from [juvenile status] federal protection.’’ Id., p. 1222.
Testifying in further support of the bill, Judge Paul
Knierim, Probate Court Administrator, made clear his
desire that the legislation be inclusive and ‘‘cautious.’’
Id., pp. 904–907. Judge Knierim stated that ‘‘probate
courts have been seeing [juvenile status] petitions under
this statutory framework and the intent . . . would be
to make it clear that Connecticut probate courts have
legislative authorization when handling these types of
children’s matters to also make these findings.’’14 Id.,
p. 906. Similarly, Megan R. Naughton, an immigration
attorney in private practice, described to the legislature
the necessity of using ‘‘the appropriate language . . .
in the special findings’’ from the Probate Court in a
case in which she had to refile for juvenile status shortly
before her client turned twenty-one years old. Id., p.
1223. In the absence of clear and unambiguous statutory
language to the contrary, we decline to frustrate the
purpose of § 45a-608n, namely, to facilitate access to
the state court findings necessary as a predicate step
toward federal juvenile status, and we conclude that the
Probate Court was not divested of statutory authority
to make those findings when Henrry turned eighteen
years old during the pendency of the petition.15
   We disagree with the Appellate Court’s conclusion
that our decisions in In re Jose B., supra, 303 Conn.
569, and In re Jessica M., supra, 303 Conn. 584, dictate
a contrary result. In In re Jose B., the minor child filed
a petition with the trial court pursuant to § 46b-129 (a),
‘‘seeking to have himself adjudicated as neglected and
as an uncared-for youth,’’ along with an order of tempo-
rary custody and an emergency commitment to the
custody of the department. Id., 570–71. The trial court
dismissed the petition as moot because ‘‘two days after
he filed it, he reached his eighteenth birthday.’’ Id., 571.
On appeal, we determined that In re Jose B. presented
the question of ‘‘whether the trial court has statutory
authority pursuant to § 46b-129 (a) to adjudicate a per-
son who has reached the age of eighteen years as
neglected or uncared-for, and to commit such a person
to the care of the department pursuant to § 46b-129
(j).’’ Id., 580.
   Reading together the relevant statutory provisions,
namely, § 46b-129 (a), and the definitions of ‘‘[c]hild’’
or ‘‘[y]outh’’ in General Statutes (Rev. to 2009) § 46b-
120 (1) and (2), and ‘‘neglected’’ or ‘‘uncared for’’ in
General Statutes (Rev. to 2009) § 46b-120 (9) and (10),16
we concluded that ‘‘it is clear that the legislature
intended that the trial court would have statutory
authority to adjudicate a person neglected or uncared-
for only if the person is a child or youth, i.e., the person
is under the age of eighteen years. There is no indication
in the statutory scheme that the legislature contem-
plated that, as long as the petition was filed before the
subject of the petition reached his eighteenth birthday,
the trial court could render a ‘retroactive’ adjudication
after that date. As the [2009] revision of § 46b-120 (1)
indicates, when the legislature intends that a person
will be considered a child for certain purposes after
the person has reached the age of eighteen years, it
knows how to make that intention clear. See General
Statutes [Rev. to 2009] § 46b-120 (1) (defining ‘’’[c]hild’’’
differently for different circumstances). Accordingly
. . . the trial court lacked statutory authority to adjudi-
cate the petitioner neglected or uncared-for after his
eighteenth birthday. It necessarily follows that the trial
court lacked statutory authority to provide the peti-
tioner with dispositional relief pursuant to § 46b-129 (j)
. . . .’’ (Footnote omitted.) In re Jose B., supra, 303
Conn. 581–82. We further concluded that, ‘‘because the
trial court lacked such statutory authority, that court
properly concluded that the petitioner’s petition was
rendered moot when he reached his eighteenth birth-
day.’’ (Emphasis omitted.) Id., 582.
  Similarly, in In re Jessica M., supra, 303 Conn. 588,
the companion case to In re Jose B., this court rejected
the petitioner’s claim that ‘‘an adjudication of neglect
pursuant to § 46b-129 (a) would enable her to seek . . .
juvenile status from the federal government,’’ meaning
that, under the collateral consequences doctrine, ‘‘her
claim for an adjudication of neglect was not moot even
if the trial court could not grant dispositional relief
pursuant to § 46b-129 (j).’’ The court emphasized that,
‘‘not only did the trial court lack statutory authority to
provide dispositional relief to the petitioner after she
reached her eighteenth birthday, it also lacked statutory
authority to adjudicate the petitioner neglected or
uncared-for. The collateral consequences doctrine can-
not confer statutory authority on the trial court that is
otherwise lacking.’’ Id., 588–89.
  We agree with the petitioner and Henrry that In re
Jose B. and In re Jessica M. are not controlling in
the present appeal. We acknowledge that this court
observed in In re Jose B. that the legislature can use
a more expansive definition of the term ‘‘child’’ to
broaden the court’s statutory authority in certain areas;
In re Jose B., supra, 303 Conn. 581; which was a point
that the Appellate Court found persuasive in the present
case. See In re Henrry P. B.-P., supra, 171 Conn. App.
412. Nevertheless, In re Jose B. and In re Jessica M.
predate the enactment of § 45a-608n in 2014, with its
specific grant of authority to make the findings factual
incident to juvenile status and its express acknowledg-
ment of the federal juvenile status scheme, which has
age eligibility that extends beyond the age of eighteen
years old that typically demarks the end of the court’s
authority over the guardianship of minors. Accordingly,
the Appellate Court improperly deemed In re Jose B.
and In re Jessica M. dispositive of the present case,17
insofar as the Probate Court’s authority to make the
juvenile status findings under § 45a-608n does not termi-
nate on the minor’s eighteenth birthday.18 The Appellate
Court, therefore, improperly affirmed the judgments of
the Superior Court dismissing the probate appeals.19
  The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
reverse the judgments of the Superior Court and to
remand the case to the Superior Court for further pro-
ceedings according to law.
   In this opinion the other justices concurred.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  ** The listing of justices reflects their seniority status on this court as of
the date of oral argument.
  *** December 14, 2017, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
  1
    General Statutes § 45a-608n (b) provides: ‘‘At any time during the pen-
dency of a petition to remove a parent or other person as guardian under
section 45a-609 or 45a-610, or to appoint a guardian or coguardian under
section 45a-616, a party may file a petition requesting the Probate Court to
make findings under this section to be used in connection with a petition
to the United States Citizenship and Immigration Services for designation
of the minor child as having special immigrant juvenile status under [8
U.S.C. § 1101 (a) (27) (J)]. The Probate Court shall cause notice of the
hearing on the petition to be given by first class mail to each person listed
in subsection (b) of section 45a-609, and such hearing may be held at
the same time as the hearing on the underlying petition for removal or
appointment. If the court grants the petition to remove the parent or other
person as guardian or appoint a guardian or coguardian, the court shall
make written findings on the following: (1) The age of the minor child; (2)
the marital status of the minor child; (3) whether the minor child is dependent
upon the court; (4) whether reunification of the minor child with one or
both of the minor child’s parents is not viable due to any of the grounds
sets forth in subdivisions (2) to (5), inclusive, of section 45a-610; and (5)
whether it is not in the best interests of the minor child to be returned to
the minor child’s or parent’s country of nationality or last habitual residence.’’
   2
     Title 8 of the United States Code, § 1101 (a) (27), provides in relevant
part as follows: ‘‘The term ‘special immigrant’ means . . .
   ‘‘(J) an immigrant who is present in the United States—
   ‘‘(i) who has been declared dependent on a juvenile court located in the
United States or whom such a court has legally committed to, or placed
under the custody of, an agency or department of a State, or an individual
or entity appointed by a State or juvenile court located in the United States,
and whose reunification with 1 or both of the immigrant’s parents is not
viable due to abuse, neglect, abandonment, or a similar basis found under
State law;
   ‘‘(ii) for whom it has been determined in administrative or judicial proceed-
ings that it would not be in the alien’s best interest to be returned to the
alien’s or parent’s previous country of nationality or country of last habitual
residence; and
   ‘‘(iii) in whose case the Secretary of Homeland Security consents to the
grant of special immigrant juvenile status, except that—
   ‘‘(I) no juvenile court has jurisdiction to determine the custody status or
placement of an alien in the custody of the Secretary of Health and Human
Services unless the Secretary of Health and Human Services specifically
consents to such jurisdiction; and
   ‘‘(II) no natural parent or prior adoptive parent of any alien provided
special immigrant status under this subparagraph shall thereafter, by virtue
of such parentage, be accorded any right, privilege, or status under this
chapter . . . .’’
   3
     We granted the petition for certification to appeal from the judgment of
the Appellate Court, limited to the following issue: ‘‘Did the Appellate Court
properly affirm the Superior Court’s dismissal of the petitioners’ appeals
on April 22, 2016, and September 26, 2016, from the Probate Court orders?’’
In re Henrry P. B.-P., 325 Conn. 915, 159 A.3d 232 (2017).
   4
     The Appellate Court clarified that the ‘‘consolidated appeal challenges
first the interlocutory orders . . . and then the final orders . . . of the
Probate Court. The appeal in AC 39276 challenges the denial of a hearing
on [the petitioner’s] petitions in Probate Court before Henrry turned eigh-
teen, and the [Superior] Court’s May 19, 2016 dismissal of the . . . appeal
from [the Probate Court] . . . . The appeal in AC 39787 challenges the
Probate Court’s final orders denying [the petitioner’s] petitions because
Henrry had turned eighteen, which were appealed to the [Superior] Court
. . . and dismissed on November 1, 2016.’’ (Internal quotation marks omit-
ted.) In re Henrry P. B.-P., supra, 171 Conn. App. 401–402.
   5
     In particular, the Appellate Court observed as follows: ‘‘Pursuant to
General Statutes § 45a-604 (4), ‘minor’ or ‘minor child’ means a person under
the age of eighteen. Pursuant to . . . § 45a-604 (5), ‘guardianship’ means
guardianship of the person of a minor. Pursuant to General Statutes § 45a-
606, the biological father and mother are joint guardians of the person of
the minor, and the powers, rights, and duties of the father and the mother
in regard to the minor are equal. If either the father or the mother dies or
is removed as guardian, the other parent becomes the sole guardian of
the person of the minor child.’’ In re Henrry P. B.-P., supra, 171 Conn.
App. 404–405.
   With respect to coguardianship, the Appellate Court discussed General
Statutes § 45a-616. See id., 406–407. Section 45a-616 (b) provides in relevant
part: ‘‘If any minor has a parent or guardian, who is the sole guardian of
the person of the child, the court of probate for the district in which the
minor resides may, on the application of the parent or guardian of such
child or of the Commissioner of Children and Families with the consent of
such parent or guardian and with regard to a child within the care of the
commissioner, appoint one or more persons to serve as coguardians of the
child. When appointing a guardian or guardians under this subsection, the
court shall take into consideration the standards provided in section 45a-
617. . . .’’
   Section 45a-616 (b) refers to the standards set forth in General Statutes
§ 45a-617, which provides: ‘‘When appointing a guardian, coguardians or
permanent guardian of the person of a minor, the court shall take into
consideration the following factors: (1) The ability of the prospective guard-
ian, coguardians or permanent guardian to meet, on a continuing day to
day basis, the physical, emotional, moral and educational needs of the minor;
(2) the minor’s wishes, if he or she is over the age of twelve or is of sufficient
maturity and capable of forming an intelligent preference; (3) the existence
or nonexistence of an established relationship between the minor and the
prospective guardian, coguardians or permanent guardian; and (4) the best
interests of the child. There shall be a rebuttable presumption that appoint-
ment of a grandparent or other relative related by blood or marriage as a
guardian, coguardian or permanent guardian is in the best interests of the
minor child.’’
   6
     The Appellate Court also addressed the delay in scheduling proceedings
pursuant to General Statutes § 45a-609, which requires that a hearing on an
application to remove a parent or parents as guardian to be held within
thirty days of the application, or receipt of the report of the department’s
investigation if ordered by the court pursuant to General Statutes § 45a-619.
See In re Henrry P. B.-P., supra, 171 Conn. App. 408–409. The Appellate
Court determined that the Probate Court’s referral of the matter to the
commissioner for an investigation was mandatory under § 45a-619, based
on the ‘‘classic neglect allegations’’ contained in the petition for the removal
of Henrry’s father as guardian. Id., 408; see also id., 409 (‘‘[t]he authority of
the Probate Court to waive the investigation and report thus is limited to
cases not involving allegations of abuse or neglect’’). Thus, the Appellate
Court concluded that, ‘‘[i]n light of the language of and the considerations
raised in the relevant statutes, and Henrry’s relatively short time in Connecti-
cut, the Probate Court’s decision not to waive the statutory requirement for
an investigation and report was within its discretion.’’ Id.
   7
     Judge Lavine issued a thoughtful and comprehensive opinion dissenting
from the judgment of the Appellate Court, ultimately concluding that, ‘‘[b]y
failing to hold an expedited hearing and timely rule on the petition seeking
the removal of Henrry’s guardian and appointment of a coguardian, and the
petition for special immigrant juvenile findings, as it was permitted to do
by statute and its own rules, the Probate Court itself frustrated and under-
mined the legislative intent of this state’s special immigrant juvenile status
findings statute . . . § 45a-608n, leading to the dismissal of the petitions.
Moreover, by failing to hold an expedited hearing and to rule on the petitions
prior to the day Henrry turned eighteen, I believe that the Probate Court
abused its discretion and thus violated the rights of the petitioner . . . and
Henrry to due process under the fourteenth amendment to the United States
constitution and article first, § 10, of the constitution of Connecticut. By
failing to invoke its equitable jurisdiction to expedite the proceedings, the
Probate Court potentially has caused Henrry and the petitioner irreparable
harm by exposing Henrry to possible deportation to his country of nationality
where he has been subject to death threats.’’ (Footnote omitted.) In re
Henrry P. B.-P., supra, 171 Conn. App. 415–16; see also id., 428 (Lavine,
J., dissenting) (suggesting use of Supreme Court ‘‘supervisory authority . . .
to incorporate an order that cases with similar time constraints be addressed
on an expedited basis so as to ensure possible compliance with § 45a-608n
[b]’’ [citation omitted]).
   8
     The petitioner and Henrry also contend that, despite the fact that Henrry
had reached the age of majority, the Superior Court retained jurisdiction
to determine whether the Probate Court (1) had abused its discretion by
not expediting its consideration of the petition, including waiving the investi-
gation by the department pursuant to General Statutes § 45a-619, and (2)
violated their rights to due process of law under the federal and state
constitutions. They also ask us to utilize our supervisory power over the
administration of justice to require the Probate Court and the Superior Court
to handle petitions for juvenile status findings expeditiously. Given our
conclusion with respect to the Probate Court’s continuing authority under
§ 45a-608n, we need not consider the merits of these other claims. But see
footnote 19 of this opinion.
   9
     A discussion of the overlapping jurisdiction of the Probate Court and
the Superior Court with respect to petitions for juvenile status findings
pursuant to § 45a-608n is set forth in footnotes 14 and 15 of this opinion.
   10
      We note that § 45a-608n (a) provides: ‘‘For the purposes of this section
and section 45a-608o, a minor child shall be considered dependent upon
the court if the court has (1) removed a parent or other person as guardian
of the minor child, (2) appointed a guardian or coguardian for the minor
child, (3) terminated the parental rights of a parent of the minor child, or
(4) approved the adoption of the minor child.’’
    Section 45a-608n (c) confers authority on the Probate Court and governs
the procedure for making juvenile status findings for petitions filed after
‘‘the court has previously granted a petition to remove a parent or other
person as guardian under section 45a-609 or 45a-610 or to appoint a guardian
or coguardian under section 45a-616 . . . .’’
    11
       We note that the history and genealogy of the federal juvenile status
statute since its original enactment in 1990 are set forth in greater detail in
Recinos v. Escobar, 473 Mass. 734, 735–39, 46 N.E.3d 60 (2016), and H.S.P.
v. J.K., 223 N.J. 196, 208–209, 121 A.3d 849 (2015).
    12
       ‘‘Because of the distinct expertise [s]tate courts possess in the area of
child welfare and abuse, Congress has entrusted them with the responsibility
to perform a best interest analysis and to make factual determinations about
child welfare for purposes of [juvenile status] eligibility. . . . Therefore,
the special findings a juvenile court makes should be limited to child welfare
determinations. Immigration is exclusively a [f]ederal power. . . . It is not
the juvenile court’s role to engage in an immigration analysis or decision.
. . . Special findings by a [s]tate court that determine that the child meets
the eligibility requirements for [juvenile] status are not a final determination.
. . . It is only the first step in the process to achieve [juvenile] status. . . .
Once the child obtains the required special findings from a qualifying [s]tate
court, the child may file an application with [Immigration Services].’’ (Cita-
tions omitted.) Recinos v. Escobar, supra, 473 Mass. 738–39.
    13
       We note that the legislature subsequently made minor technical changes
to § 45a-608n (c) in 2015. See Public Acts 2015, No. 15-14, § 11.
    14
       In response to a jurisdictional question from Representative Rosa Rebim-
bas, Judge Knierim testified that the Superior Court has, ‘‘like the [Probate
Court, been] seeing petitions [like] this and as a court of general jurisdiction,
my understanding is that they wouldn’t need specific statutory authority to
exercise that jurisdiction’’ because ‘‘[t]he framework is available under fed-
eral law and because of the broad jurisdiction of [the Superior Court] they
are able to make [these] findings.’’ Conn. Joint Standing Committee Hearings,
supra, p. 907.
    15
       We note that the petitioner and Henrry rely on In re Matthew F., 297
Conn. 673, 691–93, 4 A.3d 248 (2010), and argue further that § 45a-186, the
probate appeal statute, conferred continuing jurisdiction upon the Superior
Court, which was not divested solely because Henrry reached the age of
majority, insofar as juvenile status relief remained available under § 45a-
608n ‘‘at any time’’ during the pendency of the petition. Like Judge Lavine
in his opinion dissenting from the judgment of the Appellate Court, we
conclude that the Superior Court’s authority tracked that of the Probate
Court in this matter. See In re Henrry P. B.-P., supra, 171 Conn. App. 423–24.
Specifically, we conclude that the Probate’s Court’s statutory authority under
§ 45a-680n (b) extends to the Superior Court, deciding a probate appeal
pursuant to § 45a-186, insofar as ‘‘[w]hen entertaining an appeal from an
order or decree of a Probate Court, the Superior Court takes the place of
and sits as the court of probate. . . . In ruling on a probate appeal, the
Superior Court exercises the powers, not of a constitutional court of general
or common law jurisdiction, but of a Probate Court.’’ (Citations omitted.)
Kerin v. Stangle, 209 Conn. 260, 264, 550 A.2d 1069 (1988); see also id.
(‘‘[t]he function of the Superior Court in appeals from a Probate Court is
to take jurisdiction of the order or decree appealed from and to try that
issue de novo’’).
    16
       We discussed the relevant statutes, noting: ‘‘Section 46b-129 (a) provides
in relevant part that certain enumerated parties having information that a
child or youth is neglected, uncared-for or dependent, may file with the
Superior Court . . . a verified petition plainly stating such facts as bring
the child or youth within the jurisdiction of the court as neglected, uncared-
for or dependent, within the meaning of section 46b-120 . . . . General
Statutes (Rev. to 2009) § 46b-120 (9), provides in relevant part that a child
or youth may be found neglected. . . . General Statutes (Rev. to 2009)
§ 46b-120 (10), provides in relevant part that ‘a child or youth may be found
uncared for . . . . General Statutes (Rev. to 2009) § 46b-120 (1) provides
in relevant part: Child means any person under sixteen years of age. . . .
General Statutes (Rev. to 2009) § 46b-120 (2) provides in relevant part:
[Y]outh means any person sixteen or seventeen years of age . . . .’’ In re
Jose B., supra, 303 Conn. 580–81.
   17
      We note that, in In re Pedro J.C., supra, 154 Conn. App. 543, the Appellate
Court expedited proceedings on remand ‘‘to ensure that the requisite [juve-
nile status] findings can be made before . . . the petitioner’s eighteenth
birthday.’’ In expediting proceedings on remand, the Appellate Court cited
In re Jessica M., supra, 303 Conn. 588, for the proposition that, ‘‘[i]f the
court does not issue the requisite findings before the date that the petitioner
attains the age of eighteen, the court will lack statutory authority to provide
him his requested relief.’’ In re Pedro J.C., supra, 543 n.22. We note that
the petition underlying In re Pedro J.C. was brought prior to the enactment
of § 45a-608n (b). Accordingly, we overrule In re Pedro J.C. to the extent
it stands for the proposition that, even when a petition is brought prior to
the minor’s eighteenth birthday, the minor’s eighteenth birthday divests the
court of its authority to make juvenile status findings.
   18
      We emphasize that our conclusion in this opinion is limited to cases
brought when the subject of the petition is under the age of eighteen years,
given that § 45a-608n (b) contemplates proceedings with respect to guardian-
ship of a minor. We do not consider in this appeal whether our courts have
the authority to afford relief to a petitioner who is eighteen years old or
older at the time the petition is filed, notwithstanding the ‘‘gap’’ that this
creates with respect to the federal benefit. Cf. Recinos v. Escobar, supra,
473 Mass. 739–40 (equity jurisdiction of state probate and family court
authorized it to consider juvenile status petition filed by twenty year old).
   We acknowledge, however, that this ‘‘gap’’ created by state laws that
restrict access to the courts for the preliminary findings may pose a signifi-
cant obstacle to the availability of federal juvenile status relief. See M.B. v.
Quarantillo, 301 F.3d 109, 115–16 (3d Cir. 2002) (Immigration Service district
director’s denial of consent to apply for juvenile status was not arbitrary
and capricious when based, inter alia, on New Jersey ‘‘juvenile court’s
[eighteen] year age limitation,’’ because ‘‘the statute and the regulation
implicitly require an alien applying for special immigrant juvenile status to
be young enough to qualify for a dependency order under state law’’); In
re Guardianship of Guardado, Docket No. 68524, 2016 WL 606034, *1–2
(Nev. February 12, 2016) (affirming dismissal of guardianship petition filed
when subject was twenty years old in order to obtain predicate findings for
juvenile status petition). This ‘‘gap’’ presents a public policy concern with
respect to our state courts’ role in the hybrid juvenile status system, and
we urge the General Assembly to consider legislation to clarify our state
courts’ authority to provide relief in this area. See H. Knoespel, ‘‘Special
Immigrant Juvenile Status: A ‘Juvenile’ Here Is Not a ‘Juvenile’ There,’’ 19
Wash. & Lee J. Civil Rts. & Soc. Just. 505, 532 (2013) (‘‘[T]he federal govern-
ment has done its part to ensure age-out protections are in place. Accord-
ingly, it is important for states to take action and set age-out protections
for the part of the [juvenile status] process that the state controls. Because
the federal government cannot infringe state sovereignty, state legislatures
must act independently to extend juvenile court jurisdiction over all [juvenile
status] eligible youth.’’); D. Page, ‘‘Closing the Age-Out Gap? Assessing Mary-
land’s Recent Expansion of Equity Court Jurisdiction for Potential Special
Immigrant Juveniles,’’ 22 Geo. J. on Poverty L. & Policy 33, 40 (2014) (noting
that ‘‘dissonance between state and federal law has the perverse effect of
limiting [juvenile status] in many states to children under the age of eighteen
and effectively guts a meaningful form of immigration relief for youth
between the ages of eighteen and twenty-one in those same states’’); J.
Pulitzer, ‘‘Fear and Failing in Family Court: Special Immigrant Juvenile
Status and the State Court Problem,’’ 21 Cardozo J.L. & Gender 201, 215
(2014) (‘‘[M]many [juvenile status]-eligible youths over eighteen, but younger
than twenty-one, are prevented from even applying to [Immigration Services]
because they lack access to local, family and/or juvenile state court. Even
if the state court can be accessed, the child always runs the risk of ‘aging
out’ of the family court’s jurisdiction, thereby precluding the child from
applying for [juvenile status].’’ [Footnote omitted.]); see also Recinos v.
Escobar, supra, 473 Mass. 740 n.8 (describing legislative responses, including
Md. Code Ann., Fam. Law § 1-201, which expanded definition of ‘‘child’’ to
‘‘unmarried individual under the age of twenty-one’’ with respect to juvenile
status petitions); H. Knoespel, supra, 522–32 (describing legislative
responses in Florida, Texas, New York, and California and endorsing amend-
ment to Texas statute specifically addressing persons between ages of eigh-
teen and twenty-one seeking juvenile status).
   19
      Consistent with the suggestion of Judge Lavine in his dissenting opinion;
see In re Henrry P. B.-P., supra, 171 Conn. App. 426–28; we note that the
petitioner and Henrry ask us to exercise our supervisory authority over the
administration of justice to direct probate courts to handle applications for
juvenile status findings pursuant to § 45a-608n expeditiously. Although we
agree that probate courts should handle such petitions as rapidly as possible,
we believe that our conclusion with respect to the breadth of § 45a-608n
eases time constraints beyond those imposed by the federal filing deadline
under 8 C.F.R. § 204.11 (c). Accordingly, we leave the promulgation of
specific rules intended to expedite the handling of juvenile status petitions
to the office of Probate Court Administration in the first instance.